Title: General Orders, 13 September 1782
From: Washington, George
To: 


                        
                            Head Quarters Verplanks Point Friday Septr 13th 1782
                        Parole Kendall,Countersigns Leeds,Malden
                        For the day tomorrowMajor General HoweLt Colonel CochranMajor PittingallBrigade Major WilliamsBrigade Qur Master TuckermanFor duty tomorrow3d Connecticut &regiments3d MassachusettsAt a General Courtmartial of which Colonel Micheal Jackson is president.Lieutenant Boss of the Invalid regiment charged with conducting himself in a manner unbecoming an officer and gentleman on the 29th June last and since by being repeatedly drunk for two or three days at a time, reflecting on the American service and treating the officers with very insolent and abusive language was tried September 3d 1782.The Court on consideration are of opinion that, that part of the charge against Lieutenant Boss “being repeatedly drunk for two or three days at a time” is not fully supported yet they think he has been repeatedly drunk They are of opinion that the other parts of the charge are supported and that he is guilty of conducting himself in a manner unbecoming an officer and gentleman in breach of Article 21st section 14 of the rules and articles of war, and sentence that he be discharged from the service.The Commander in Chief approves the opinion of the court.By the same General court martial Ensign Bloodgood of the first New York regiment was tried for behaving in a scandalous and infamous manner in the latter end of January or the beginning of February in taking money out of the Drawer in the Bar room of the widow Charity Jacobus in a Clandestine manner and when publicly charged therewith, not to clear up his Character to the officers of the regiment when brought to an account for such conduct—The Court on Consideration are of opinion that Ensign Bloodgood did take some money from the Widow Jacobus without her knowledge and consent and though they do not think he took it with an intention ultimately to defraud her of it yet they think his conduct highly reprehensible and unbecoming the Character of an officer; On the other part of the charge the court are of opinion that Ensign Bloodgood took the measures that were in his power to clear up his Character to the officers.The Court sentence Ensign Bloodgood to be repremanded by the Commander in chief in General orders.From a consideration of the circumstances the Commander in chief cannot but think Ensign Bloodgood is much indebted to the lenity of the court for the mildness of their sentence he hopes this will prove a warning against practices of the like nature in future which tho perhaps committed without a criminal intention have too much the appearance of it.Ensign Bloodgood is released from his arrest.By the same General courtmartial Captn McFarland of the Invalid regiment was tried for “Disobedience of orders” in not joining his regiment ‘till the 26th of July last although he had the following order sent him for that purpose from Colonel Nicola.Fishkill April 21st 1782.In consequence of his Excellencys the commander in chiefs order communicated to me by Majr Genl Lord Sterling I am to direct you to march all the Invalids under your command to this place, and expect you will commence your march in forty eight hours after the receipt of this.Fishkill 19. June 1782.As your disobedience a second time upon express order to march here will probably be much construed to your disadvantage and when inquired into which it certainly will when you arrive your reasons may not be thought valid—you must be mustered and returned absent without leave and that I may not be censured am under the disagreable necessity of ordering you to join the regiment immediately.The Court on consideration are of opinion that Captn McFarland is not guilty of the charge against him and do acquit him.The Commander in chief approves the opinion of the court.Captn McFarland is released from his arrest.At the same Genl courtmartial Nathan Potter a soldier of the 3d Connecticut regiment was tried for “Desertion”—The Court upon consideration are of opinion that the prisoner is guilty of a breach of Article 6th Section 6th of the rules and articles of war and do sentence him to receive fifty lashes on his naked back.The Commander in Chief approves the sentence of the Court and directs that Nathan Potter receive his punishment at the head of the regiment he belongs to at such time as the commanding officer of it shall direct.The first Massachusetts regiment to releive the first New Jersey regiment now on fatigue at West point on sunday next the 15th instant for seven days exclusive of the day it marches.After Orders.At half after seven o’clock tomorrow morning the several Brigades will parade in front of their respective encampments, wheel to the right by platoons, & (except the second Jersey regiment which is to stand fast) march to the right in open Columns untill they have their distances, when they will halt; Order firelocks, and wait for orders.As the intention of drawing out the troops tomorrow is to complement his Excellency the Count de Rochambeau—The troops as he passes them will pay him the honors due the Commander in chief—On this occasion the tallest men are to be in the front rank.
                    